EXHIBIT 1 PROHIBITED NON-AUDIT SERVICES Bookkeeping or other services related to the accounting records or financial statements of the audit client* Financial information systems design and implementation* Appraisal or valuation services, fairness opinions or contribution-in-kind reports* Actuarial services* Internal audit outsourcing services* Management functions Human resources Broker-dealer, investment adviser or investment banking services Legal services Expert services unrelated to the audit * Provision of these non-audit services may be permitted if it is reasonable to conclude (without reference to materiality) that the results of these services will not be subject to audit procedures during the audit of the Corporation’s financial statements.
